 1   Matthew Singer
     Christopher J. Slottee
 2
     SCHWABE WILLIAMSON & WYATT, P.C.
 3   420 L Street, Suite 400
     Anchorage, AK 99501
 4   Telephone: (907) 339-7125
 5   Facsimile: (503) 796-2900

 6           Counsel for the City of Togiak
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF ALASKA
 9

10   RONALD OERTWICH,                     )
                                          )
11                         Plaintiff,     )
                                          )
12
     v.                                   )
13                                        )
     CITY OF TOGIAK,                      )
14                                        )
15                         Defendant.     )
                                          )
16                                        ) Case No. 3:20-cv-00018-JWS
17                                       STATUS REPORT
18
             The parties have conferred in response to the Court’s order at Docket 22 and
19
     jointly report that the parties are conducting discovery and the case is proceeding in
20

21   accordance with the Court’s scheduling order.

22           Respectfully submitted this 20th day of July, 2020.
23
                                          GILMAN & ASSOCIATES LLC
24                                        Attorneys for Plaintiff

25                                        By:   /s/Andy L. Pevehouse
26                                              Andy L. Pevehouse
                                                Alaska Bar No. 0711099

                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                          420 L Street, Suite 400
     PDX\CJS\28595545.1                                                   Anchorage, AK 99501
                                                                        Telephone: (907) 339-7125

           Case 3:20-cv-00018-JWS Document 23 Filed 07/20/20 Page 1 of 2
 1                                          SCHWABE, WILLIAMSON & WYATT PC
                                            Attorneys for Defendant
 2

 3                                          By:    /s/Christopher J. Slottee
                                                   Christopher J. Slottee
 4                                                 Alaska Bar No. 0211055
 5

 6

 7                                    CERTIFICATE OF SERVICE

 8          I hereby certify that on July 20, 2020, a true and correct copy of the foregoing document
     was served via the Court’s CM/ECF electronic service on the following counsel of record:
 9

10                  Andy L. Pevehouse Attorneys for Plaintiff
                    Gilman & Associates LLC
11                  Email: alpevehouse@gilmanlawak.com

12
                                            /s/Christopher J. Slottee
13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STATUS REPORT                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
     OERTWICH V. CITY OF TOGIAK                                                420 L Street, Suite 400
                                                                               Anchorage, AK 99501
     CASE NO. 3:20-CV-00018-JWS – PAGE 2 OF 2                                Telephone: (907) 339-7125


           Case 3:20-cv-00018-JWS Document 23 Filed 07/20/20 Page 2 of 2
